                                                                                                    FILED
                                                                                              CHARLOTTE, NC

                                                                                                l,lAY   :3   2019
                          IN THE LINITED STATES DISTRICT COURT                            US DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA                           WESTERN DISTRICT OF NC
                                      CHARLOTTE DIVISION

                                   DOCKET NO.       3 : 1 9-cr-42-MOC


LINITED STATES OF AMERICA
                                                        CONSENT ORDER AND
        v.                                              JUDGMENT OF FORFEITURE
                                                        PENDING RULE 32.2(c)(2)
FELIPE CASTREJON MORALES

        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or
other legal interest in the property, IT IS HEREBY ORDERED THAT:

        I.     The following property is forfeited to the United States pursuant to 21 U.S.C.       $
853, provided, however,that forfeiture of specific assets is subject to any and all third party
petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

                One 9mm SCCY CPX-2 handgun (serial number 507783) and ammunition
                seized during this investigation on March 29,2018; and
                Approximately $31,142.00 in U.S. currency seized during the investigation on
                April 19,2018.

        2.      The United States Marshals Service, the investigative agency, andlor the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21
                                                                             U.S.C. $ 853(n),
andlor other applicable law, the United States shall publish notice and provide direct written
notice of forfeiture.

        4.     Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice orthe receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identifu, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

         The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds of Defendant's crime(s) herein or property used in any
manner to facilitate the commission of such offense(s) and are therefore subject to forfeiture
pursuant to 2l U.S.C. $ 853. The Defendant hereby waives the requirements of Fed. R. Crim. P.
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If
the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such
process or such destruction.



R. ANDREW MURRAY
L|NITED STATES ATTORNEY




STEVEN R. KAUFMAN                                    FELIPE CASTREJON MORALES
Assistant United States Attorney                     Defendant




Signed this the 3'd day of May 2019.




                                            THE H            AVID C. KEESLER
                                            LINITED STATES MAGISTRATE JUDGE
